SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 25, 2015 (“Amendment Date”), by and among
BLUEGREEN CORPORATION, a Florida corporation (“Borrower”), each of the financial
institutions from time to time party hereto (individually, each a “Lender”, and
collectively, the “Lenders”) and PACIFIC WESTERN BANK, a California
state-chartered bank, as successor-by-merger to CapitalSource Bank, as
administrative, payment and collateral agent for itself, as a Lender and the
other Lenders (in such capacities, “Agent”).

RECITALS

WHEREAS, Borrower, Lenders and Agent are parties to, among other Loan Documents,
that certain Amended and Restated Loan and Security Agreement, dated as of July
10, 2013, as amended by that certain First Amendment to Amended and Restated
Loan and Security Agreement, dated as of December 6, 2013 (as amended, restated,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”); and

WHEREAS, Borrower, Lenders and Agent desire to amend the Loan Agreement as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I.
Definitions

Capitalized terms used in this Amendment are defined in the Loan Agreement
unless otherwise stated.

ARTICLE II.  

Amendments to Loan Agreement

2.1 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Borrowing Base” in its entirety as follows:

““Borrowing Base” shall mean, as of any date of determination, with respect to
each Eligible Receivable, the sum of (a) for Eligible A Receivables, eighty-five
percent (85%) of the Receivable Balance for each such Pledged Receivable
constituting an Eligible A Receivable and (b) for Eligible B Receivables,
fifty-three percent (53%) of the Receivable Balance for each such Pledged
Receivable constituting an Eligible B Receivable.”

 

 

--------------------------------------------------------------------------------

 

2.2 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Calculated Rate” in its entirety as follows:

““Calculated Rate” shall mean, as of any date of determination, the applicable
percentage referenced in the table below during the time period opposite each
such percentage with respect to the portion of the outstanding unpaid principal
balance of the Loan opposite each such percentage:  

 

 

 

 

Applicable Time Period

Applicable Portion of the Outstanding Unpaid Principal Balance of the Loan

Calculated Rate

From June 25, 2015 through and including December 31, 2015

Equal to or less than the sum of $29,000,000 less the then outstanding principal
balance of the Inventory Loan

4.50%

From June 25, 2015 through and including December 31, 2015

Greater than the sum of $29,000,000 less the then outstanding principal balance
of the Inventory Loan

4.00%

From January 1, 2016 through and including September 20, 2016

Equal to or less than the sum of $19,000,000 less the then outstanding principal
balance of the Inventory Loan

4.50%

From January 1, 2016 through and including September 20, 2016

Greater than the sum of $19,000,000 less the then outstanding principal balance
of the Inventory Loan

4.00%

From September 21, 2016 and thereafter

Equal to or less than the sum of $10,000,000 less the then outstanding principal
balance of the Inventory Loan

4.50%

From September 21, 2016 and thereafter

Greater than the sum of $10,000,000 less the then outstanding principal balance
of the Inventory Loan

4.00%

 





2

 

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, in the event Lenders agree to extend the
Revolving Credit Period Expiration Date as set forth in the definition of
“Revolving Credit Period Expiration Date” hereunder, the “Calculated Rate” shall
be equal to four percent (4.0%) per annum for the entire outstanding principal
balance of the Loan from September 20, 2018 and thereafter.”

2.3 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Consumer Documents” in its entirety as follows:

““Consumer Documents” shall mean the following documents used by Borrower in
connection with the credit sale of Vacation Ownership Interests:

(i)Credit Application;

(ii)Evidence of FICO Score (to the extent required);

(iii)Timeshare Agreement (with Right of Rescission Notice);

(iv)Timeshare Deed;

(v)Timeshare Mortgage;



3

 

--------------------------------------------------------------------------------

 



(vi)Receivable;

(vii)prior to the Final Rule Effective Date, a Disclosure Statement;

(viii)Owner Confirmation Interview (Acknowledgment of Representations);

(ix)Receipt for Timeshare Documents;

(x)Mortgage Service Disclosure Statement;

(xi)prior to the Final Rule Effective Date, a Settlement Statement (HUD-1);

(xii)prior to the Final Rule Effective Date, a Good Faith Estimate of Settlement
Charges;

(xiii)Privacy Act Notice (if applicable); 

(xiv)Certificate of Purchase of Owner Beneficiary Rights;

(xv)on and after the Final Rule Effective Date, a Closing Disclosure; and

(xvi) on and after the Final Rule Effective Date, a Loan Estimate (to the extent
required by Applicable Law).

A sample form of each of the Consumer Documents used by Borrower prior to the
Final Rule Effective Date from the jurisdictions representative of each Primary
Resort and Secondary Resort are included in the compact discs entitled “Due
Diligence Primary Resorts, CapitalSource 2011 Facility” and “Due Diligence
Secondary Resorts, CapitalSource 2011 Facility” previously delivered to Agent or
Agent’s counsel, as such sample forms may be supplemented and/or replaced from
time to time in accordance with any amendments to Schedule 1.2 or as agreed in
writing between Agent and Borrower.  A sample form of each of the Closing
Disclosure and the Loan Estimate to be used by Borrower on and after the Final
Rule Effective Date from the jurisdictions representative of each Primary Resort
and Secondary Resort shall be delivered by Borrower to Agent no later than ten
(10) days prior to the Final Rule Effective Date. Items (a)(iv), (v), (vii), (x)
and (xii) are not applicable in connection with Aruba Receivables.”

2.4 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Custodial Agreement” in its entirety as follows:



4

 

--------------------------------------------------------------------------------

 

““Custodial Agreement” shall mean that certain amended and restated tri-party
custodial agreement by and among Borrower, Custodian and Agent dated as of June
25, 2015, as the same may be amended, supplemented or restated from time to
time.”

2.5 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Custodian Deliverables” in its entirety as follows:

““Custodian Deliverables” shall mean with respect to each Pledged Receivable,

(i) an electronic schedule in a format described in the Custodial Agreement
containing a list of the proposed Receivables to be pledged to Agent as
Collateral for the Loan, and account information with respect thereto;

(ii) (i) an original Receivable for each such Pledged Receivable, executed by
the Obligor and payable to Borrower and duly endorsed by stamp or allonge to
Agent or (ii) a Lost Note Affidavit;

(iii) for each Eligible Receivable (other than Aruba Receivables), the original
recorded Timeshare Mortgage or copy thereof granting a lien to Borrower in the
Vacation Ownership Interest securing the related Receivable, or alternatively, a
copy of the fully executed and properly acknowledged Timeshare Mortgage,
certified by a title company or Borrower as being a copy of the instrument
delivered to the recorder’s office for recordation (which shall be deemed a
representation and warranty by Borrower that such Timeshare Mortgage has not
been returned from recording and an agreement by Borrower to promptly deliver
the original recorded document or a copy thereof to Custodian upon its receipt
thereof);

(iv) for each Eligible Receivable (other than Aruba Receivables), a copy of the
recorded Timeshare Deed of the Vacation Ownership Interest securing the related
Receivable, or alternatively, a copy of the fully executed and properly
acknowledged Timeshare Deed, certified by a title company or Borrower as being a
copy of the instrument delivered to the recorder’s office for recordation (which
shall be deemed a representation and warranty by Borrower that such Timeshare
Deed has not been returned from recording and an agreement by Borrower to
promptly deliver a copy of such recorded document to Custodian upon its receipt
thereof);

(v) for all Receivables, a Collateral Assignment (which, in the case of
Receivables other than Aruba Receivables, shall be deemed a representation and
warranty by Borrower that such Collateral Assignment has not been returned from
recording and an agreement by Borrower to promptly deliver the original recorded
document or a copy thereof to Custodian upon its receipt thereof);  



5

 

--------------------------------------------------------------------------------

 

(vi) either (i) a final original or electronic copy of lender’s title insurance
policy (which may consist of one master policy referencing one or more Timeshare
Mortgages) showing no exceptions to coverage (other than Permitted Liens) or
(ii) a binding unconditional commitment to issue a title insurance policy
showing no exceptions to coverage (other than Permitted Liens) (which may be a
master commitment referencing one or more Timeshare Mortgages, the original or
copy master commitment to be held by the Custodian in the related master pool
header file), in all cases referencing such Pledged Receivable and insuring
Borrower and its successors and/or assigns; provided, that such related title
insurance policy consistent with such commitment is issued within thirty (30)
days after receipt of the recorded documents (other than Aruba Receivables);

(vii) executed originals or copies of the Obligor’s related Consumer Documents
(for purposes of clarity, each Receivable must be an original, and not a copy,
provided that the timing for delivery of such originals shall be as set forth in
the Custodial Agreement);

(viii) originals or copies of all other applicable Timeshare Collateral
Agreements and all other Timeshare Documents in respect of each Pledged
Receivable; and

(ix) such other documents not otherwise described above as Agent, as specified
in writing to Borrower, may require from time to time. 

Where documents are not required to be originals, the copies of the same that
are a part of any Custodian Deliverable may be in electronic or paper format.”

2.6 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating clause (xiv) of the definition of “Eligible A Receivables” in its
entirety as follows:

“(xiv)the Timeshare Documents evidencing such Receivable, including the terms of
the Receivable, have not been modified after the date of origination and
execution, including any revisions to the payment provisions to cure any
defaults or delinquencies, except (x) in the case of Permitted Modifications,
(y)  up to two percent (2%) of the Financed Pool of Eligible Receivables
consisting of Eligible A Receivables that may have undergone an amendment or
other modification to the terms and conditions of such Receivables that is not a
Permitted Modification so long as the Obligor on each such Receivable has made
at least six (6) Scheduled Payments since the effective date of such amendment
or other modification, or (z) unless otherwise agreed to by Agent in writing;”

2.7 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating clause (xxiii) of the definition of “Eligible A Receivables” in its
entirety as follows:

“(xxiii) the Purchaser thereunder has made a down payment by cash, check or
credit card and/or other cash payments of at least 10% of the actual



6

 

--------------------------------------------------------------------------------

 

purchase price (including closing costs) of the related Vacation Ownership
Interest (which down payment may, (i) in the case of Upgrade Note Receivables or
conversion in connection with an Introductory Loan be represented in whole or in
part by the principal payments and down payment made on, as applicable, such
related Original Note Receivable, related Introductory Loan or the related
Vacation Ownership Interest, since its date of origination, or (ii) in the case
of an Upgrade or a conversion in connection with an Introductory Product, be
represented in whole or in part by the amount paid where the Purchaser has paid
in full, whether at the point of sale or otherwise for the original Vacation
Ownership Interest or Introductory Product, as applicable, and no part of such
payment has been made or loaned to the Obligor by Borrower or an Affiliate
thereof;”

2.8 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by adding the
definition of “Final Rule Effective Date” in the correct alphabetical order as
follows:

““Final Rule Effective Date” shall mean the effective date of certain
regulations enacted by the Consumer Finance Protection Bureau  (namely the
addition of 12 C.F.R. §§ 1026.37 and 38 and the amendments to 12 C.F.R. §
1026.19) to modify certain closing disclosure forms required to be delivered to
consumers financing Vacation Ownership Interests.”

2.9 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Maturity Date” in its entirety as follows:

““Maturity Date” shall mean September 20, 2021; provided, the Maturity Date
shall be extended to September 20, 2022, in the event Lenders agree to extend
the Revolving Credit Period Expiration Date by a one (1) year period as set
forth in the definition of “Revolving Credit Period Expiration Date” hereunder.”

2.10 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Permitted Modification” in its entirety as follows:

““Permitted Modifications” shall mean an amendment or other modification to the
terms and conditions of a Pledged Receivable (a) of an Obligor as a result of
the Servicemembers Civil Relief Act, (b) with respect to a one percent (1%)
increase or decrease in the related Pledged Receivable’s interest rate related
to an Obligor’s voluntary or involuntary election to commence or cease using an
automatic payment option, as applicable, (c) in connection with an Upgrade Note
Receivable, or (d) as a result of document corrections associated with the
closing of the related Pledged Receivable made in the ordinary course of
business to fix typographical errors.”



7

 

--------------------------------------------------------------------------------

 

2.11 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Sampler Loan”, “Sampler Membership”, “Sampler Program
Agreement”, “and “Upgraded Note Receivable” and all references thereto in their
entirety.

2.12 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by adding the
definitions of “Introductory Loan”, “Introductory Product”, “Minimum Yield
Maintenance Fee”, “Original Note Receivable”, “Upgrade” and “Upgrade Note
Receivable” in the correct alphabetical order as follows:

““Introductory Loan” shall mean a loan originated in connection with an
Introductory Product.

“Introductory Product” shall mean certain introductory products with FICO®
scores and finance terms that are intended to be held in Borrower’s portfolio.

“Minimum Yield Maintenance Fee” shall have the meaning assigned to it in Section
3.6 hereof.

“Original Note Receivable” shall mean a Note Receivable for which the related
Purchaser has elected to effect and the Borrower has agreed to effect an
Upgrade.

“Upgrade” shall mean the process in which (A) an obligor of an Original Note
Receivable elects to (i)(a) reconvey the existing Vacation Ownership Interest
for new Vacation Ownership Interest (such new Vacation Ownership Interest having
a greater dollar value than the existing Vacation Ownership Interest) and (b)
cancel the Original Note Receivable in exchange for an Upgrade Note Receivable
secured by such new Vacation Ownership Interest or (ii)(a) acquires additional
Vacation Ownership Interest and (b) cancels the Original Note Receivable in
exchange for an Upgrade Note Receivable from the Club Originator secured by the
existing Vacation Ownership Interest and the additional Vacation Ownership
Interest or (B) an owner of existing Vacation Ownership Interest that is fully
paid elects to (i) reconvey such Vacation Ownership Interest for a new Vacation
Ownership Interest (such new Vacation Ownership Interest having a greater dollar
value than the existing Vacation Ownership Interest) or (ii) acquires additional
Vacation Ownership Interest. 

“Upgrade Note Receivable” shall mean the new Note Receivable originated by the
Borrower in connection with an Upgrade.”

2.13 Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Revolving Credit Period Expiration Date” in its
entirety as follows:



8

 

--------------------------------------------------------------------------------

 

““Revolving Credit Period Expiration Date” shall mean the expiry date of the
Revolving Credit Period, which shall be September 20, 2018; provided, however,
Lenders may, in their sole and absolute discretion, agree to extend the expiry
date of the Revolving Credit Period (and the Maturity Date) by a one (1) year
period by delivering written notice thereof to Borrower on or before March 20,
2018, the parties hereby agreeing that no other documentation need be executed
and no other action need be taken for the occurrence of such extension of the
Revolving Credit Period Expiration Date (and the Maturity Date), though Borrower
hereby agrees to execute such documentation and to take such actions in
connection with such extension as shall be required by Lenders, in Lenders’
Permitted Discretion. Borrower shall not be responsible for and shall not be
required to pay any costs related to Lenders’ extension of the Revolving Credit
Period Expiration Date.”

2.14 Amendment to Section 2.2(a) of the Loan Agreement.  Effective as of the
date hereof, Section 2.2(a) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

“(a)Borrower agrees to pay interest in respect of the outstanding principal
amount of the Loan, monthly in arrears to Agent for the account of Lenders, from
the date the proceeds thereof are made available to the Borrower until paid, at
a rate per annum equal to the lesser of (i) (A) the LIBOR Rate plus (B) the
Calculated Rate, and (ii) the Maximum Rate. If Lenders are prevented from
charging or collecting interest at the sum of the LIBOR Rate plus the Calculated
Rate, then the interest rate shall continue to be the Maximum Rate until such
time as Lenders have charged and collected the full amount of interest that
would be chargeable and collectable if interest at the sum of the LIBOR Rate
plus the Calculated Rate had always been lawfully chargeable and collectible.”

2.15 Amendment to Section 2.6(b) of the Loan Agreement.  Effective as of the
date hereof, Section 2.6(b) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

“(b)If the Loan is accelerated for any reason (other than pursuant to or in
connection with a Change in Control) prior to the Revolving Credit Period
Expiration Date, Borrower shall pay to Lender, in addition to all other amounts
outstanding under the Loan Documents, as liquidated damages, not as a penalty,
an amount equal to three percent (3%) multiplied by the then outstanding
principal balance of the Loan. Notwithstanding anything contained in Section
2.6(a) to the contrary, if prior to the Revolving Credit Period Expiration
Date a default exists that has not become an Event of Default pursuant
to Section 8.1(c),  then, so long as Agent and Lenders have not waived such
default in writing, Borrower shall have the right,  at any time prior to such
default becoming an Event of Default pursuant to Section 8.1(c), to terminate
the financing under this Agreement by repaying the Loan, in whole but not in
part, plus paying to Agent and the Lenders liquidated damages (not as a penalty)
in an amount equal to four percent (4%) multiplied by the then outstanding
principal balance of the Loan.”



9

 

--------------------------------------------------------------------------------

 

2.16 Amendment to Section 3.5 of the Loan Agreement.  Effective as of the date
hereof, Section 3.5 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“3.5Unused Line Fee

On the first Business Day of each calendar month following the Closing Date
during (and immediately following the termination of, as provided herein) the
Revolving Credit Period, Borrower agrees to pay to Agent, for the benefit of
Lenders, with respect to the preceding calendar month (or the portion thereof,
if the expiration of the Revolving Credit Period does not occur on the first day
of a calendar month), a fee payable in an amount (calculated as of the last day
of the preceding calendar month) equal to one-twelfth (1/12th) of three quarters
of one percent (0.75%) multiplied by the positive difference between (A) the
Facility Cap and (B) the greater of (x) the Average Daily Balance of the Loan
during such prior calendar month and (y) $19,000,000. The Unused Line Fee shall
be waived upon the termination of the Revolving Credit Period.”

2.17 Amendment to Section 3.6 of the Loan Agreement.  Effective as of the date
hereof, Section 3.6 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“3.6Minimum Yield Maintenance Fee

 

On the first Business Day of each calendar month following the Closing Date
during (and immediately following the termination of, as provided herein) the
Revolving Credit Period, Borrower agrees to pay to Agent, for the benefit of
Lenders, with respect to the preceding calendar month (or the portion thereof,
if the expiration of the Revolving Credit Period does not occur on the first day
of a calendar month), a fee (the “Minimum Yield Maintenance Fee”) payable in an
amount (calculated as of the last day of the preceding calendar month) equal to
one-twelfth (1/12th) of the product of (a) a percentage equal to the Calculated
Rate multiplied by (b) the positive difference, if any, between (i)(A) as it
relates to any date of determination on or after June 25, 2015, $19,000,000; or
(B) as it relates to any date of determination on or after September 21, 2018,
in the event Lenders agree to extend the Revolving Credit Period Expiration Date
by a one (1) year period as set forth in the definition of “Revolving Credit
Period Expiration Date” hereunder, $10,000,000 and (ii) an amount equal to the
sum of (x) the Average Daily Balance of the Loan during such prior calendar
month plus (y) the outstanding principal balance of the Inventory Loan as of the
last day of such prior calendar month. The Minimum Yield Maintenance Fee shall
be waived (i) for the three calendar months following a Securitization Event
involving the pay-down of the Loan in an aggregate principal amount of
$5,000,000 or more, provided, such waiver shall only apply to one Securitization
Event per calendar year and (ii) upon the termination of the Revolving Credit
Period.”

 



10

 

--------------------------------------------------------------------------------

 

2.18 Amendment to Section 6.25(a) of the Loan Agreement.  Effective as of the
date hereof, Section 6.25(a) of the Loan Agreement is hereby amended to delete
the “and” at the end of clause (viii), replace the “.” at the end of clause (ix)
with “; and”, and insert a new clause (x) and a new clause (xi) immediately
following clause (ix) as follows:

“(x)a minimum of twelve (12) Scheduled Payments shall have been made by the
Obligors for at least ninety-five percent (95%) of all Eligible B Receivables
included in the Financed Pool of Eligible Receivables; and

(xi)no more than four percent (4%) (as determined on the basis of the aggregate
Receivable Balances of such Receivables) of the Financed Pool of Eligible
Receivables consisting of Eligible B Receivables shall be owing by Obligors with
a FICO Score that is less than five hundred (500).”

2.19 Amendment to Section 6.25(c) of the Loan Agreement.  Effective as of the
date hereof, Section 6.25(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“(c)Borrower shall at all times ensure that no more than thirty-five percent
(35%) of unpaid principal balance of the Loan and the Inventory Loan, as
measured in the aggregate, shall be composed of Advances secured by Eligible B
Receivables.”

2.20 Amendment to Section 6.27 of the Loan Agreement.  Effective as of the date
hereof, Section 6.27 of the Loan Agreement is hereby amended by adding the
following paragraph to the end thereof:

“Borrower covenants and agrees that a sample form of each of the Closing
Disclosure and the Loan Estimate to be used by Borrower on and after the Final
Rule Effective Date from the jurisdictions representative of each Primary Resort
and Secondary Resort shall be delivered by Borrower to Agent no later than ten
(10) days prior to the Final Rule Effective Date, which sample form of such
Consumer Documents shall be subject to Agent’s approval in Agent’s Permitted
Discretion in accordance with the terms and conditions set forth in this
Agreement.”

2.21 Amendment to Section 6.28 of the Loan Agreement.  Effective as of the date
hereof, Section 6.28 is hereby added to the Loan Agreement, immediately
following Section 6.27, as follows:

“6.28 Deposit Accounts.

Unless otherwise consented to by Agent in writing, the Borrower will establish
and maintain a minimum of $5,000,000 in average deposits, measured on a
quarterly basis, in Borrower’s demand deposit accounts with Pacific Western Bank
and shall not enter into any agreement to move any such relationship to another
financial institution during the term of the Loan without Agent’s prior



11

 

--------------------------------------------------------------------------------

 

written consent. Borrower will receive earnings credits and can use such
earnings credits to offset expenses of the Loan.”

2.22 Amendment to Section 7.13 of the Loan Agreement.  Effective as of the date
hereof, Section 7.13 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“7.13Tangible Net Worth

Borrower shall not permit its Tangible Net Worth (as measured on the last day of
each fiscal year end of Borrower) to be less than Two Hundred Eighty-Seven
Million Four Hundred Twenty-Five Thousand and No/100 Dollars ($287,425,000) for
any fiscal year ending during the term of the Loan.”

2.23 Amendment to Section 7.16 of the Loan Agreement.  Effective as of the date
hereof, Section 7.16 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“7.16Minimum Liquidity

As of the Amendment Date and at each fiscal quarter end, Borrower shall maintain
Liquidity of not less than Thirty-Five Million and No/Dollars ($35,000,000) on
its consolidated balance sheet.”

2.24 Amendment to Schedule 1.1 of the Loan Agreement. Effective as of the date
hereof, Schedule 1.1 of the Loan Agreement is hereby amended and restated in the
form of Schedule 1.1 attached to this amendment.

2.25 Amendment to Schedule 1.2 of the Loan Agreement. Effective as of the date
hereof, Schedule 1.2 of the Loan Agreement is hereby amended and restated in the
form of Schedule 1.2 attached to this amendment.

2.26 Amendment to Schedule 5.5 of the Loan Agreement. Effective as of the date
hereof, Schedule 5.5 of the Loan Agreement is hereby amended and restated in the
form of Schedule 5.5 attached to this amendment.

2.27 Amendment to Schedule 5.6 of the Loan Agreement. Effective as of the date
hereof, Schedule 5.6 of the Loan Agreement is hereby amended and restated in the
form of Schedule 5.6 attached to this amendment.

2.28 Amendment to Schedule 5.31 of the Loan Agreement. Effective as of the date
hereof, Schedule 5.31 of the Loan Agreement is hereby amended and restated in
the form of Schedule 5.31 attached to this amendment.

ARTICLE III.  



12

 

--------------------------------------------------------------------------------

 

Conditions Precedent

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent:

3.1 Agent shall have received each of the following, each in form and substance
satisfactory to Agent, in its sole discretion, and, where applicable, each duly
executed by each party thereto:

(a) This Amendment duly executed by Borrower; 

(b) The First Amended and Restated Custodial Agreement, duly executed by each
party thereto;

(c) The Second Amended and Restated Secured Promissory Note in the original
principal amount of $4,800,000, duly executed by Borrower (the “Second A&R
Note”);

(d) Each of the other documents required to be delivered in connection with the
Second A&R Note, together with any endorsements to existing title insurance
policies required by Agent, duly executed by each of the parties thereto;

(e) Agent shall have received payment of a diligence fee in the amount of
$50,000, as reimbursement for Agent’s internal time and expense not otherwise
reimbursable under the terms of the Loan Agreement, which diligence fee (i) is
in addition to, and not in substitution of, all reimbursements Agent is entitled
to under the terms of the Loan Agreement, including, without limitation, all
internal audit fees, and (ii) shall be fully earned on the Amendment Date and is
nonrefundable; and

(f) All other documents Agent may reasonably request prior to or as of the date
of this Amendment with respect to any matter relevant to this Amendment or the
transactions contemplated hereby.

3.2 Representations and Warranties.  The representations and warranties
contained herein, in the Loan Agreement and in the other Loan Documents, as each
is amended hereby, and in the Inventory Loan Documentation, shall be true and
correct as of the date hereof, as if made on the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date.

3.3 Defaults.  No Potential Default or Event of Default shall have occurred and
be continuing, unless such Potential Default or Event of Default has been
otherwise specifically waived in writing by Agent.  No Default or Event of
Default (as such terms are defined in the Inventory Loan Promissory Note) shall
have occurred and be continuing, unless such Default or Event of Default has
been otherwise specifically waived in writing by Inventory Loan Lender.

3.4 Corporate Proceedings and other Matters.  All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent.



13

 

--------------------------------------------------------------------------------

 

ARTICLE IV.  

No Consent or Waiver

Nothing contained herein shall be construed as a consent or waiver by Agent or
any Lender of any covenant or provision of the Loan Agreement, the other Loan
Documents, this Amendment or any other contract or instrument among Borrower,
Agent or any Lender, and the failure of Agent or any Lender at any time or times
hereafter to require strict performance by Borrower of any provision thereof
shall not waive, affect or diminish any right of Agent or any Lender to
thereafter demand strict compliance therewith.

ARTICLE V.  

Ratifications, Representations and Warranties

5.1 Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the other Loan Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  Borrower, Agent and Lenders agree that the Loan Agreement and
the other Loan Documents, all as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, liquidation, dissolution,
moratorium and other similar applicable laws affecting the enforceability of
creditors’ rights generally applicable in the event of bankruptcy, insolvency,
reorganization, liquidation, or dissolution, and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law.  Borrower agrees that this Amendment is not
intended to and shall not cause a novation with respect to any or all of the
obligations under the Loan Agreement.

5.2 Representations and Warranties.  Borrower hereby represents and warrants to
Agent and each Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the articles (or certificate) of
incorporation or bylaws of Borrower; (b) Borrower’s board of directors has
authorized the execution, delivery and performance of this Amendment and any and
all other Loan Documents executed and/or delivered in connection herewith; (c)
the representations and warranties contained in the Loan Agreement and any other
Loan Document, all as amended hereby, are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date, except for such representations and warranties as are by their
express terms limited to a specific date; (d) no Potential Default or Event of
Default under the Loan Agreement, as amended hereby, has occurred and is
continuing, unless such Potential Default or Event of Default has been
specifically waived in writing by Agent; (e) Borrower is in full compliance with
all covenants and agreements contained in the Loan Agreement and the other Loan
Documents, all as amended hereby; and (f) except as disclosed to Agent, Borrower
has not amended its articles (or certificate) of incorporation or bylaws or
similar organizational documents since the date of the Loan Agreement.

ARTICLE VI.  



14

 

--------------------------------------------------------------------------------

 

Miscellaneous Provisions

6.1 Survival of Representations and Warranties.  All representations and
warranties of the Borrower made in the Loan Agreement or any other Loan
Document, including, without limitation, any document furnished in connection
with this Amendment, shall survive the execution and delivery of this Amendment
and the other Loan Documents to the same extent provided in any applicable Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent or any Lender to
rely upon them.

6.2 Reference to Loan Agreement.  Each of the Loan Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, all as amended hereby, are hereby amended so that
any reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement and the other Loan
Documents, all as amended hereby.

6.3 Expenses of Agent.  As provided in Section 12.7 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Agent, any
Lender or their respective Affiliates, in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of legal
counsel, and all reasonable costs and expenses incurred by Agent or any Lender
in connection with the enforcement or preservation of any rights under the Loan
Agreement or any other Loan Documents, all as amended hereby, including,
without, limitation, the reasonable costs and fees of legal
counsel.  Notwithstanding anything to the contrary in this Amendment or
otherwise, nothing in this Section 6.3 is intended to be inconsistent with, or
interpreted in a manner inconsistent with, Section 12.7 of the Loan Agreement.

6.4 Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.5 Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of Lenders, Agent and Borrower and their respective permitted
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

6.6 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.  This
Amendment may be executed by facsimile transmission, which facsimile signatures
shall be considered original executed counterparts for purposes of this Section
6.6, and each party to this Amendment agrees that it will be bound by its own
facsimile signature and that it accepts the facsimile signature of each other
party to this Amendment.



15

 

--------------------------------------------------------------------------------

 

6.7 Effect of Waiver.  No consent or waiver, express or implied, by Agent or any
Lender to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

6.8 Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.9 Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AS SET FORTH IN THE LOAN AGREEMENT.

6.10 Final Agreement.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, AND THE INVENTORY LOAN DOCUMENTATION REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS AMENDMENT IS EXECUTED.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, AND THE INVENTORY LOAN DOCUMENTATION MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY borrower AND
AGENT AND LENDERS.

6.11 Release by Borrower.    FOR AND IN CONSIDERATION OF AGENT AND LENDERS’
AGREEMENTS CONTAINED HEREIN, BORROWER (“RELEASOR”) HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER WAIVES AND DISCHARGES  AGENT  AND LENDERS WHO ARE
PARTIES TO THE LOAN AGREEMENT AS OF THE DATE HEREOF (INDIVIDUALLY AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL OR AT LAW OR IN EQUITY, IN WHOLE
OR IN PART, ARISING ON OR BEFORE THE DATE OF THIS AMENDMENT THAT RELEASOR MAY
NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING  DIRECTLY OR
INDIRECTLY FROM ANY OF THE LOAN DOCUMENTS, THE INVENTORY LOAN DOCUMENTATION, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS OR INVENTORY
LOAN DOCUMENTATION AND/OR NEGOTIATION FOR AND EXECUTION OF THIS  AMENDMENT,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN



16

 

--------------------------------------------------------------------------------

 

EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE.  RELEASOR  WAIVES THE BENEFITS OF
ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” RELEASOR UNDERSTANDS THE FACTS IT
BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY
LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND INFORMATION NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED.  RELEASOR ACCEPTS THIS POSSIBILITY
AND ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW
INFORMATION BEING DISCOVERED AND FURTHER AGREES THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

BORROWER:

 

BLUEGREEN CORPORATION,

a  Florida corporation

 

 

By: /s/ Anthony M. Puleo

Name:  Anthony M. Puleo

Title:    Senior Vice President, CFO and Treasurer

 

 



 

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

 

PACIFIC WESTERN BANK,  

a California state-chartered bank, as successor-by-merger to CapitalSource Bank

 

 

By:  /s/ Jason Schwartz

Name: Jason Schwartz

Title:  Senior Vice President, Portfolio Manager

 



 

--------------------------------------------------------------------------------